 

Exhibit 10.4



 

INTERCREDITOR AGREEMENT

 

by and among

 

BANK OF AMERICA, N.A.,

 

as First Lien Agent,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Second Lien Agent,

 

dated as of August 15, 2014

 

 

 

 

TABLE OF CONTENTS

 

    Page No.       ARTICLE 1. DEFINITIONS 2       Section 1.1. UCC Definitions 2
Section 1.2. Other Definitions 2 Section 1.3. Rules of Construction 12      
ARTICLE 2. LIEN PRIORITY 12       Section 2.1. Priority of Liens 12 Section 2.2.
Waiver of Right to Contest Liens 14 Section 2.3. Remedies Standstill 15 Section
2.4. Release of Liens 17 Section 2.5. No New Liens 17 Section 2.6. Waiver of
Marshalling 18       ARTICLE 3. ACTIONS OF THE PARTIES 18       Section 3.1.
Certain Actions Permitted 18 Section 3.2. Agent for Perfection 18 Section 3.3.
Sharing of Information and Access; Notices of Default 19 Section 3.4. Insurance
20 Section 3.5. No Additional Rights For the Loan Parties Hereunder 20 Section
3.6. Payments Over 21 Section 3.7. Revolving Nature of Certain First Lien
Obligations 21 Section 3.8. Legends 21       ARTICLE 4. APPLICATION OF PROCEEDS
22       Section 4.1. Application of Proceeds 22 Section 4.2. Turnover of
Collateral After Discharge 22 Section 4.3. Limited Obligation or Liability 23
Section 4.4. Specific Performance 23       ARTICLE 5. INTERCREDITOR
ACKNOWLEDGEMENTS AND WAIVERS 23       Section 5.1. Notice of Acceptance and
Other Waivers 23 Section 5.2. Modifications to First Lien Documents and Second
Lien Documents 24 Section 5.3. Reinstatement and Continuation of Agreement 26  
    ARTICLE 6. INSOLVENCY PROCEEDINGS 27       Section 6.1. DIP Financing 27
Section 6.2. Relief From Stay 28 Section 6.3. No Contest; Adequate Protection 28
Section 6.4. Asset Sales 30 Section 6.5. Separate Grants of Security and
Separate Classification 30 Section 6.6. Enforceability 30 Section 6.7. First
Lien Obligations Unconditional 31 Section 6.8. Second Lien Obligations
Unconditional 31 Section 6.9. Reorganization Securities 31 Section 6.10. Rights
as Unsecured Creditors 31

 

i

 

 

TABLE OF CONTENTS (Cont’d)

 

    Page No.       ARTICLE 7. PURCHASE OPTION 32       Section 7.1. Right to
Purchase 32 Section 7.2. Payments 32 Section 7.3. Documentation 33 Section 7.4.
Retained Interest of First Lien Lenders 33       ARTICLE 8. MISCELLANEOUS 33    
  Section 8.1. Rights of Subrogation 33 Section 8.2. Further Assurances 34
Section 8.3. Representations 34 Section 8.4. Amendments 34 Section 8.5.
Addresses for Notices 34 Section 8.6. No Waiver; Remedies 35 Section 8.7.
Continuing Agreement, Transfer of Secured Obligations 35 Section 8.8. Governing
Law; Entire Agreement 35 Section 8.9. Counterparts 36 Section 8.10. No Third
Party Beneficiaries 36 Section 8.11. Headings 36 Section 8.12. Severability 36
Section 8.13. VENUE; JURY TRIAL WAIVER 36 Section 8.14. Intercreditor Agreement
37 Section 8.15. No Warranties or Liability 37 Section 8.16. Conflicts 37
Section 8.17. Information Concerning Financial Condition of the Loan Parties 38
Section 8.18. Initial Loan To Value 38

 

ii

 

 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of 15, 2014 among (a) BANK OF AMERICA, N.A., in its capacity as
administrative agent and collateral agent (together with its successors and
assigns in such capacity, the “First Lien Agent”) for (i) the financial
institutions party from time to time to the First Lien Credit Agreement referred
to below (such financial institutions, together with their respective
successors, assigns and transferees, the “First Lien Lenders”) and (ii) any
First Lien Bank Products Affiliates and First Lien Cash Management Affiliates
(each as defined below) (such First Lien Bank Products Affiliates and First Lien
Cash Management Affiliates, together with the First Lien Agent and the First
Lien Lenders, the “First Lien Secured Parties”), and (b) WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacity as administrative agent and collateral
agent (together with its successors and assigns in such capacity, the “Second
Lien Agent”) for the financial institutions party from time to time to the
Second Lien Credit Agreement referred to below (such financial institutions,
together with their respective successors, assigns and transferees, the “Second
Lien Lenders” and together with the Second Lien Agent and the Second Lenders,
the “Second Lien Secured Parties”), and acknowledged by (c) SEQUENTIAL BRANDS
GROUP, INC. (the “Borrower”), a Delaware corporation, and (d) each of the
Guarantors (as defined below) which are signatories to this Agreement.

 

RECITALS

 

A.           Pursuant to that certain First Lien Credit Agreement dated as of
the date hereof, by and among the Borrower, the Guarantors (as hereinafter
defined), the First Lien Lenders and the First Lien Agent (as such agreement may
be amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, the “First Lien Credit Agreement”), the First
Lien Lenders have agreed to make certain loans to or for the benefit of the
Borrower.

 

B.           Pursuant to the Guaranty (as the same may be amended, supplemented,
restated and/or otherwise modified in accordance with the terms hereof, the
“First Lien Guaranty”) by certain subsidiaries of the Borrower (the
“Guarantors”) in favor of the First Lien Secured Parties, the Guarantors have
agreed to guarantee the payment and performance of the Borrower’s obligations
under the First Lien Loan Documents (as hereinafter defined) as provided in the
First Lien Guaranty.

 

C.           As a condition to the effectiveness of the First Lien Credit
Agreement and to secure the obligations of the Borrower and the Guarantors (the
Borrower, the Guarantors and each other direct or indirect subsidiary of the
Borrower that is now or hereafter becomes a party to any First Lien Loan
Document, collectively, the “First Lien Loan Parties”) under and in connection
with the First Lien Loan Documents, the First Lien Loan Parties have granted to
the First Lien Agent (for the benefit of the First Lien Secured Parties) Liens
on the Collateral (as hereinafter defined).

 

 

 

 

D.           Pursuant to that certain Second Lien Term Loan Agreement dated as
of the date hereof, by and among the Borrower, the Guarantors, the Second Lien
Lenders and the Second Lien Agent (as such agreement may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “Second Lien Loan Agreement”), the Second Lien
Lenders have agreed to make certain loans to the Borrower.

 

E.           Pursuant to the Guaranty (as the same may be amended, supplemented,
restated and/or otherwise modified in accordance with the terms hereof, the
“Second Lien Guaranty”) by the Guarantors in favor of the Second Lien Secured
Parties, the Guarantors have agreed to guarantee the payment and performance of
the Borrower’s obligations under the Second Lien Loan Documents (as hereinafter
defined) as provided in the Second Lien Guaranty.

 

F.           As a condition to the effectiveness of the Second Lien Credit
Agreement and to secure the obligations of the Borrower and the Guarantors (the
Borrower, the Guarantors and each other direct or indirect subsidiary of the
Borrower that is now or hereafter becomes a party to any Second Lien Loan
Document, collectively, the “Second Lien Loan Parties”) under and in connection
with the Second Lien Loan Documents, the Second Lien Loan Parties have granted
to the Second Lien Agent (for the benefit of the Second Lien Secured Parties)
Liens on the Collateral.

 

G.           Each of the First Lien Agent (on behalf of the First Lien Secured
Parties) and the Second Lien Agent (on behalf of the Second Lien Secured
Parties) and, by their acknowledgment hereof, the First Lien Loan Parties and
the Second Lien Loan Parties, desire to agree to the relative priority of Liens
on the Collateral and certain other rights, priorities and interests as provided
herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

Section 1.1.           UCC Definitions. The following terms which are defined in
the Uniform Commercial Code are used herein as so defined: Accounts, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Financial Assets, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Promissory Notes, Records, Securities Accounts, Security,
Security Entitlements, Supporting Obligations and Tangible Chattel Paper.

 

Section 1.2.           Other Definitions. Subject to Section 1.1, as used in
this Agreement, the following terms shall have the meanings set forth below:

 

“Affiliate” shall mean, any Person which, directly or indirectly, controls, is
controlled by or is under common control with any Person.

 

“Agent(s)” means individually the First Lien Agent or the Second Lien Agent and
collectively means both the First Lien Agent and the Second Lien Agent.

 

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

 

2

 

 

“Bank Products” shall have the meaning assigned to that term in the First Lien
Credit Agreement.

 

“Bank Product Obligations” shall mean all obligations with respect to Bank
Product Agreements.

 

“Bank Product Agreement” shall mean any agreement pursuant to which a First Lien
Bank Product Affiliate agrees to provide Bank Products to a Loan Party.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

 

“Borrower” shall have the meaning assigned to that term in the introduction to
this Agreement.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed (or are in fact closed).

 

“Cash Management Services” shall have the meaning assigned to that term in the
First Lien Credit Agreement.

 

“Cash Management Services Agreement” shall mean any agreement pursuant to which
any First Lien Cash Management Affiliate agrees to provide Cash Management
Services.

 

“Collateral” shall mean all Property now owned or hereafter acquired by the
Borrower or any Guarantor in or upon which a Lien is granted to the First Lien
Agent or the Second Lien Agent under any of the First Lien Security Documents or
the Second Lien Security Documents, together with all rents, issues, profits,
products and Proceeds thereof.

 

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

3

 

 

“Discharge of First Lien Obligations” shall mean (a) the payment in full in cash
of all outstanding First Lien Obligations (other than (i) contingent indemnity
obligations with respect to then unasserted claims (ii) any First Lien
Obligations relating to Bank Products (including Swap Contracts) that, at such
time, are allowed by the applicable Bank Product provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any First
Lien Obligations relating to Cash Management Services that, at such time, are
allowed by the applicable provider of such Cash Management Services to remain
outstanding without being required to be repaid); and (b) the termination of all
commitments to make Loans of issue Letters of Credit under the First Lien Credit
Agreement. If, at any time prior to or simultaneously with the occurrence of the
Discharge of First Lien Obligations, the Loan Parties enter into (x) any
refinancing of the First Lien Obligations, which refinancing is permitted under
the terms of this Agreement or (y) DIP Financing provided by one or more of the
First Lien Lenders and the First Lien Agent to one or more Loan Parties and such
DIP Financing is entered into in accordance with Section 6.1, then, in each
case, the Discharge of First Lien Obligations shall automatically be deemed not
to have occurred for all purposes of this Agreement.

 

“Discharge of Second Lien Obligations” shall mean the payment in full in cash of
all outstanding Second Lien Obligations (other than (i) contingent indemnity
obligations with respect to then unasserted claims, (ii) any Second Lien
Obligations relating to Bank Products (including Swap Contracts) that, at such
time, are allowed by the applicable Bank Product provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Second
Lien Obligations relating to Cash Management Services that, at such time, are
allowed by the applicable provider of such Cash Management Services to remain
outstanding without being required to be repaid). If, at any time prior to or
simultaneously with the occurrence of the Discharge of Second Lien Obligations,
the Loan Parties enter into any refinancing of the Second Lien Obligations,
which refinancing is permitted under the terms of this Agreement, then the
Discharge of Second Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement.

 

“Disposition” shall mean the sale, transfer, license, sublicense, lease or other
disposition of any property by any Person, whether in one transaction or in a
series of transactions.

 

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Loan Party now or hereafter has any right, title or interest.

 

“Excess First Lien Obligations” shall mean First Lien Obligations constituting
(a) the aggregate outstanding principal amount of loans made pursuant to the
First Lien Loan Documents in excess of the Maximum First Lien Facility Amount
and any interest, fees or reimbursement obligations accrued on or with respect
to such excess amounts, and (b) any early termination fee, make-whole payment or
prepayment fee payable under the First Lien Credit Agreement.

 

“Excess Second Lien Obligations” shall mean Second Lien Obligations constituting
(a) the aggregate outstanding principal amount of loans made pursuant to the
Second Lien Loan Documents in excess of the Maximum Second Lien Facility Amount
and any interest, fees or reimbursement obligations accrued on or with respect
to such excess amounts and (b) any early termination fee, make-whole payment or
prepayment fee payable under the Second Lien Credit Agreement.

 

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

 

4

 

 

(a)           the taking by any Secured Party of any action to enforce or
realize upon any Lien in the Collateral, including the institution of any
foreclosure proceedings or the noticing of any public or private sale pursuant
to Article 9 of the Uniform Commercial Code or other applicable law;

 

(b)           the exercise by any Secured Party of any right or remedy provided
to a secured creditor on account of a Lien in the Collateral under any of the
Loan Documents, under applicable law, in an Insolvency Proceeding or otherwise,
including, without limitation, the exercise by a Secured Party of any voting
rights relating to any equity interests included in the Collateral;

 

(c)           the appointment on the application of a Secured Party, of a
receiver, receiver and manager, or interim receiver of all or part of the
Collateral; and

 

(d)           the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code or under provisions of similar
effect under other applicable law in respect of the Collateral.

 

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) acceleration by the relevant
Secured Parties of the maturity of the First Lien Obligations or the Second Lien
Obligations, as the case may be, (ii) the filing of a proof of claim in any
Insolvency Proceeding or seeking adequate protection, (iii) the exercise of
rights by the First Lien Agent upon the occurrence of a Cash Control Event
consisting solely of the notification of licensees or other account debtors,
depository institutions or any other Person to deliver Proceeds of Collateral to
the First Lien Agent, or (iv) the consent by the First Lien Agent to a
disposition by any Loan Party of any of the Collateral.

 

“First Lien Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent” under any First Lien Credit Agreement.

 

“First Lien Bank Products Affiliate” shall mean the First Lien Agent, any First
Lien Lender or any Affiliate of any First Lien Lender or First Lien Agent that
has entered into a agreement relating to Bank Products with a First Lien Loan
Party with the obligations of such First Lien Loan Party thereunder being
secured by one or more First Lien Security Documents, together with their
respective successors, assigns and transferees.

 

“First Lien Cash Management Affiliate” shall mean any First Lien Agent, First
Lien Lender or any Affiliate of an First Lien Lender or First Lien Agent that
provides Cash Management Services to any of the First Lien Loan Parties with the
obligations of such First Lien Loan Parties thereunder being secured by one or
more First Lien Security Documents, together with their respective successors,
assigns and transferees.

 

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the recitals to this Agreement and shall include any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the First Lien Obligations in accordance with
the terms hereof (including any credit agreement in connection with a DIP
Financing provided by any of the First Lien Secured Parties pursuant to Section
6.1(a) hereof), whether by the same or any other agent, lender or group of
lenders and whether or not increasing the amount of any Indebtedness that may be
incurred thereunder; provided that any such amendment, modification or
refinancing shall be in accordance with the terms and conditions of this
Agreement.

 

5

 

 

“First Lien Event of Default” shall mean an Event of Default as defined in the
First Lien Credit Agreement.

 

“First Lien Guaranty” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any further guaranty made by
an Guarantor guaranteeing, inter alia, the payment and performance of the First
Lien Obligations.

 

“First Lien Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
under any First Lien Credit Agreement.

 

“First Lien Loan Documents” shall mean the First Lien Credit Agreement, the
First Lien Guaranty, the First Lien Security Documents, all agreements relating
to Bank Products between any First Lien Loan Party and any First Lien Bank
Products Affiliate, all Cash Management Services Agreements between any First
Lien Loan Party and any First Lien Cash Management Affiliate, those other
ancillary agreements as to which any First Lien Secured Party is a party or a
beneficiary and all other related agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any First Lien Loan
Party or any of its respective subsidiaries or Affiliates, and delivered to the
First Lien Agent or any other First Lien Secured Party, in connection with any
of the foregoing or any First Lien Credit Agreement, in each case as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the terms hereof.

 

“First Lien Loan Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“First Lien Obligations” shall mean all obligations (including all “Obligations”
under and as defined in the First Lien Credit Agreement) of every nature of each
First Lien Loan Party from time to time owed to the First Lien Secured Parties,
or any of them, under any First Lien Loan Document (including any obligations in
connection with a DIP Financing provided by any of the First Lien Secured
Parties pursuant to Section 6.1(a) hereof), whether for principal, interest,
reimbursement of amounts drawn under letters of credit, payments for early
termination of Bank Products, Cash Management Services, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the First Lien Loan Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time. For
clarity, First Lien Obligations include interest, fees, expenses, indemnities
and all other amounts owing or due under the terms of the First Lien Credit
Agreement or any other First Lien Loan Documents regardless of whether to First
Lien Agent’s or any First Lien Secured Party’s is allowed or allowable in any
Insolvency Proceeding.

 

“First Lien Recovery” shall have the meaning set forth in Section 5.3(a).

 

6

 

 

“First Lien Secured Parties” shall have the meaning to that term in the
introduction to this Agreement.

 

“First Lien Security Documents” shall mean all “Security Documents” as defined
in the First Lien Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other security documents executed and delivered in
connection with the First Lien Loan Documents, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

“Governmental Authority” shall mean any foreign, federal, state, regional,
local, municipal or other government, or any department, commission, board,
bureau, agency, public authority or instrumentality thereof, or any court or
arbitrator.

 

“Guarantor” shall have the meaning assigned to such term in the recitals to this
Agreement.

 

“Inadvertent Overadvances” shall mean the funding of any loan under the First
Lien Credit Agreement which did not result in an Overadvance when made but which
has, on the relevant date of determination, become an Overadvance as the result
of circumstances beyond the reasonable control of the First Lien Agent or the
First Secured Parties (including as the result of the entry of an adverse order
for use of cash collateral by the United States Bankruptcy Court), including (i)
a decline in the value of the Collateral, (ii) errors or fraud on any report
produced by the Loan Parties calculating the covenants set forth in Section
7.15(b) of the First Lien Credit Agreement and Section 7.15(b) of the Second
Lien Credit Agreement, (iii) any failure of the First Lien Loan Parties to
comply with Section 6.18(b) of the First Lien Credit Agreement, (iv) the return
of uncollected checks or other items of payment applied to the reduction of
Loans (as defined in the First Lien Credit Agreement) or other similar
involuntary or unintentional actions, or (v) any other circumstance beyond the
reasonable control of the First Lien Agent or the First Lien Secured Parties
that results in the reduction of the Realizable Orderly Liquidation Value (as
defined in the First Lien Credit Agreement) of the Collateral.

 

“Inadvertent Overadvance Amounts” shall mean the aggregate amount of
Overadvances which have resulted from any and all Inadvertent Overadvances.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, administration, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.

 

“Intellectual Property” shall have the meaning given to such term in the First
Lien Credit Agreement.

 

“Lender(s)” means individually, the First Lien Lenders or the Second Lien
Lenders and collectively means all of the First Lien Lenders and the Second Lien
Lenders.

 

7

 

 

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust,
security interest, charge, pledge, hypothecation, assignment, attachment,
deposit arrangement, encumbrance, lien (statutory, judgment or otherwise, but
excluding any right of set off arising by operation of law or pursuant to
agreements entered into in the ordinary course of business), or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale) or other title retention agreement, any
capitalized lease, any synthetic lease, any financing lease involving
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the Uniform Commercial Code or comparable law of
any jurisdiction in respect of the foregoing.

 

“Lien Priority” shall mean with respect to any Lien of the First Lien Secured
Parties or the Second Lien Secured Parties in the Collateral, the order of
priority of such Lien as specified in Section 2.1.

 

“Loan Documents” shall mean the First Lien Loan Documents and the Second Lien
Loan Documents.

 

“Loan Parties” shall mean the First Lien Loan Parties and the Second Lien Loan
Parties.

 

“Maximum First Lien Facility Amount” shall mean, on any date of determination
thereof, a principal amount equal to (a) $110,000,000, plus (b) the aggregate
principal amount of Indebtedness that may be incurred under Section 2.14 of the
First Lien Credit Agreement, plus (c) the aggregate principal amount of all
Indebtedness advanced by any First Lien Secured Party pursuant to the right of
first refusal set forth in Section 6.17 of the First Lien Credit Agreement,
provided that any such Indebtedness under this clause (c) that would cause the
Loan to Value Ratio (as defined in the First Lien Credit Agreement as in effect
on the Closing Date) to be greater than fifty percent (50%) at the time of, and
after giving effect to, any such advance made pursuant to Section 6.17 of the
First Lien Credit Agreement and the acquisition of any Intellectual Property by
the Borrower or any of its Subsidiaries shall not be included in the Maximum
First Lien Facility Amount; for clarity any Inadvertent Overadvance shall not be
deemed violative of this proviso, plus (d) First Lien Obligations under Bank
Product Agreements and Cash Management Services Agreement, plus (e) any
additional principal amount extended pursuant to a DIP Financing permitted
pursuant to Section 6.1(a) hereof, minus (f) the amount of any permanent
repayment of the First Lien Obligations made after the date hereof or any
commitment reduction of the First Lien Obligations after the date hereof.

 

“Maximum Second Lien Facility Amount” shall mean (a) the principal amount of
$100,000,000 plus (b) the aggregate principal amount of Indebtedness that may be
incurred under Section 2.14 of the Second Lien Credit Agreement.

 

“Overadvance” shall mean the principal amount of all Loans under the First Lien
Credit Agreement which exceed the sum of the amounts set forth in clauses (a)
and (b) of the definition of “Maximum First Lien Facility Amount”.

 

“Party” shall mean the First Lien Agent or the Second Lien Agent, and “Parties”
shall mean both the First Lien Agent and the Second Lien Agent.

 

8

 

 

“Payment of Maximum First Lien Facility Amount” shall mean (a) the payment in
full in cash of the Maximum First Lien Facility Amount and (b) the termination
of all commitments to make Loans of issue Letters of Credit under the First Lien
Credit Agreement. If, at any time prior to or simultaneously with the occurrence
of the Payment of Maximum First Lien Facility Amount, the Loan Parties enter
into (x) any refinancing of the First Lien Obligations, which refinancing is
permitted under the terms of this Agreement or (y) DIP Financing provided by one
or more of the First Lien Lenders and the First Lien Agent to one or more Loan
Parties and such DIP Financing is entered into in accordance with Section 6.1,
then, in each case, Payment of Maximum First Lien Facility Amount shall
automatically be deemed not to have occurred for all purposes of this Agreement.

 

“Payment of Maximum Second Lien Facility Amount” shall mean the payment in full
in cash of the Maximum Second Lien Facility Amount. If, at any time prior to or
simultaneously with the occurrence of the Payment of Maximum Second Lien
Facility Amount, the Loan Parties enter into any refinancing of the Second Lien
Obligations, which refinancing is permitted under the terms of this Agreement,
then, in each case, Payment of Maximum Second Lien Facility Amount shall
automatically be deemed not to have occurred for all purposes of this Agreement.

 

“Person” shall mean an individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Purchase Notice” shall have the meaning set forth in Section 7.1.

 

“Remedy Standstill Period” shall mean the period commencing on the date of the
First Lien Agent’s receipt of written notice from the Second Lien Agent that a
Second Lien Event of Default has occurred and is continuing and that the Second
Lien Agent intends to commence the Exercise of Secured Creditor Remedies, and
ending on earlier to occur of (i) the date which is 120 days after receipt of
such notice and (ii) the date on which the Payment of Maximum First Lien
Facility Amount has occurred. Such written notice from the Second Lien Agent to
the First Lien Agent shall reference this Agreement, and shall declare a “Remedy
Standstill Period” to commence.

 

“Second Lien Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent” under any Second Lien Credit Agreement.

 

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the recitals to this Agreement and shall include any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Second Lien Obligations in accordance with
the terms hereof, whether by the same or any other agent, lender or group of
lenders and whether or not increasing the amount of any Indebtedness that may be
incurred thereunder; provided that any such amendment, modification or
refinancing shall be in accordance with the terms and conditions of this
Agreement.

 

9

 

 

“Second Lien Event of Default” shall mean an Event of Default as defined in the
Second Lien Credit Agreement.

 

“Second Lien Guaranty” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any further guaranty made by a
Guarantor guaranteeing, inter alia, the payment and performance of the Second
Lien Obligations.

 

“Second Lien Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
under any Second Lien Credit Agreement.

 

“Second Lien Loan Documents” shall mean the Second Lien Credit Agreement, the
Second Lien Guaranty, the Second Lien Security Documents, those other ancillary
agreements as to which any Second Lien Secured Party is a party or a beneficiary
and all other related agreements, instruments, documents and certificates, now
or hereafter executed by or on behalf of any Second Lien Loan Party or any of
its respective subsidiaries or Affiliates, and delivered to the Second Lien
Agent, in connection with any of the foregoing or any Second Lien Credit
Agreement, in each case as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms hereof.

 

“Second Lien Loan Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“Second Lien Obligations” shall mean all obligations of every nature of each
Second Lien Loan Party from time to time owed to the Second Lien Secured Parties
or any of them, under any Second Lien Loan Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Second Lien Loan Party, would have accrued on
any Second Lien Obligation), fees, expenses, indemnification or otherwise, and
all other amounts owing or due under the terms of the Second Lien Loan
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

 

“Second Lien Prepayment Fee” shall mean any prepayment premium, make-whole
obligation, or early termination fee payable pursuant to the Second Lien Loan
Documents.

 

“Second Lien Recovery” shall have the meaning set forth in Section 5.3(b).

 

“Second Lien Remedies Exercise Date” shall mean the date following the Remedy
Standstill Period and identified in the prior written notice delivered by the
Second Lien Agent to the First Lien Agent as provided in Section 2.3, provided
that the Second Lien Remedies Exercise Date shall not be deemed to have occurred
if prior to the expiration of the Remedy Standstill Period the First Lien Agent
is diligently pursuing in good faith the exercise of its enforcement rights and
remedies against all or a material portion of the Collateral or if the Second
Lien Event of Default giving rise to the Remedy Standstill Period is no longer
continuing at the time of such Second Lien Remedies Exercise Date.

 

“Second Lien Secured Parties” shall have the meaning assigned to that term in
the introduction to this Agreement.

 

10

 

 

“Second Lien Security Documents” shall mean all “Security Documents” as defined
in the Second Lien Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other security documents executed and delivered in
connection with any Second Lien Credit Agreement, in each case as the same may
be amended, supplemented, restated or otherwise modified from time to time.

 

“Secured Parties” shall mean the First Lien Secured Parties and the Second Lien
Secured Parties.

 

“Swap Contract” shall have the meaning assigned to that term in the First Lien
Credit Agreement.

 

“Triggering Event” means (a) the acceleration of the First Lien Obligations
(other than automatic acceleration as a result of the commencement of an
Insolvency Proceeding), (b) the First Lien Agent’s Exercise of Secured Creditor
Remedies with respect to any material portion of the Collateral, (c) the
commencement of an Insolvency Proceeding with respect to any Loan Party (subject
to the limitations set forth in Section 7.1 hereof), (d) any default under
Section 8.01(a) of the First Lien Credit Agreement shall have occurred and shall
continue remedied for sixty (60) days or more (other than as a result of the
commencement of an Insolvency Proceeding), (e) the First Lien Lenders cease to
make Borrowings (as defined in the First Lien Credit Agreement as in effect on
the date hereof) for ten (10) consecutive Business Days during the continuance
of an event of default under the First Lien Credit Agreement, (f) the First Lien
Obligations exceed the Maximum First Lien Facility Amount for ten (10)
consecutive Business Days, or (g) the expiration of the Remedy Standstill
Period..

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Uniform Commercial Code” will mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

 

11

 

 

Section 1.3.           Rules of Construction. Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting and shall be deemed to be followed by the phrase “without
limitation,” and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, schedule and exhibit references herein are
to this Agreement unless otherwise specified. Any reference in this Agreement to
any agreement, instrument, or document shall include all alterations,
amendments, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, restatements, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein); provided that any
terms used herein which are defined by reference to the First Lien Credit
Agreement or the Second Lien Credit Agreement and are subject to the
modification restrictions set forth in Section 5.2 of this Agreement shall mean
such terms as defined in the First Lien Credit Agreement as of the date hereof
or the Second Lien Credit Agreement as of the date hereof, as the case may be,
without giving effect to any modifications or amendments thereto except to the
extent that such definitions have been modified or amended in accordance with
this Agreement; and provided further that any such modifications or amendments
shall be deemed to be automatically incorporated herein by reference. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

 

ARTICLE 2.

LIEN PRIORITY

 

Section 2.1.               Priority of Liens.

 

(a)           Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection of any Liens granted to the First Lien Agent or
the First Lien Secured Parties in respect of all or any portion of the
Collateral or of any Liens granted to the Second Lien Agent or the Second Lien
Secured Parties in respect of all or any portion of the Collateral and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the First Lien Agent or the Second Lien Agent (or First Lien Secured Parties or
Second Lien Secured Parties) in any Collateral, (iii) any provision of the
Uniform Commercial Code, Debtor Relief Laws or any other applicable law, or of
the First Lien Loan Documents or the Second Lien Loan Documents, (iv) whether
the First Lien Agent or the Second Lien Agent, in each case, either directly or
through agents, holds possession of, or has control over, all or any part of the
Collateral, (v) the date on which the First Lien Obligations or the Second Lien
Obligations are advanced or made available to the Loan Parties, or (vi) any
failure of the First Lien Agent or the Second Lien Agent to perfect its Lien in
the Collateral, the subordination of any Lien on the Collateral securing any
First Lien Obligations or Second Lien Obligations, as applicable, to any Lien
securing any other obligation of the Borrower or any Guarantor, or the
avoidance, invalidation or lapse of any Lien on the Collateral securing any
First Lien Obligations or Second Lien Obligations, the First Lien Agent, on
behalf of itself and the First Lien Secured Parties, and the Second Lien Agent,
on behalf of itself and the Second Lien Secured Parties, hereby agree that:

 

(1)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the Second Lien Agent or any Second Lien
Secured Party that secures all or any portion of the Second Lien Obligations
shall in all respects be junior and subordinate to all Liens granted to the
First Lien Agent and the First Lien Secured Parties in the Collateral to secure
all or any portion of the First Lien Obligations (other than the Excess First
Lien Obligations);

 

12

 

 

(2)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the First Lien Agent or any First Lien Secured
Party that secures all or any portion of the First Lien Obligations (other than
the Excess First Lien Obligations) shall in all respects be senior and prior to
all Liens granted to the Second Lien Agent or any Second Lien Secured Party in
the Collateral to secure all or any portion of the Second Lien Obligations;

 

(3)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the First Lien Agent or any First Lien Secured
Party that secures all or any portion of the Excess First Lien Obligations shall
in all respects be junior and subordinate to all Liens granted to the Second
Lien Agent or any Second Lien Secured Party in the Collateral to secure all or
any portion of the Second Lien Obligations (other than the Excess Second Lien
Obligations);

 

(4)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the Second Lien Agent or any Second Lien
Secured Party that secures all or any portion of the Second Lien Obligations
(other than Excess Second Lien Obligations) shall in all respects be senior and
prior to all Liens granted to the First Lien Agent and the First Lien Secured
Parties in the Collateral to secure all or any portion of the Excess First Lien
Obligations;

 

(5)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the First Lien Agent or any First Lien Secured
Party that secures the Excess First Lien Obligations shall in all respects be
senior and prior to all Liens granted to the Second Lien Agent and the Second
Lien Secured Parties in the Collateral to secure all or any portion of the
Excess Second Lien Obligations; and

 

(6)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the Second Lien Agent or any Second Lien
Secured Party that secures the Excess Second Lien Obligations shall in all
respects be junior and subordinate to all Liens granted to the First Lien Agent
and the First Lien Secured Parties in the Collateral to secure all or any
portion of the Excess First Lien Obligations.

 

(b)           The Second Lien Agent, for and on behalf of itself and the Second
Lien Secured Parties, acknowledges and agrees that, prior to or concurrently
herewith, the First Lien Agent, for the benefit of itself and the First Lien
Secured Parties, has been, or may be, granted Liens upon all of the Collateral
in which the Second Lien Agent has been granted Liens and the Second Lien Agent
hereby consents thereto. The First Lien Agent, for and on behalf of itself and
the First Lien Secured Parties, acknowledges and agrees that, concurrently
herewith, the Second Lien Agent, for the benefit of itself and the Second Lien
Secured Parties, has been, or may be, granted Liens upon all of the Collateral
in which the First Lien Agent has been granted Liens and the First Lien Agent
hereby consents thereto. The subordination of Liens by the Second Lien Agent and
the First Lien Agent in favor of one another as set forth herein shall not be
deemed to subordinate the Second Lien Agent’s Liens or the First Lien Agent’s
Liens to the Liens of any other Person nor be affected by the subordination of
such Liens to any other Lien.

 

13

 

 

Section 2.2.               Waiver of Right to Contest Liens.

 

(a)           The Second Lien Agent, for and on behalf of itself and the Second
Lien Secured Parties, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of the First Lien Agent and
the First Lien Secured Parties in respect of the Collateral or the provisions of
this Agreement. The Second Lien Agent, for itself and on behalf of the Second
Lien Secured Parties, agrees that none of the Second Lien Agent or the Second
Lien Secured Parties will take any action that would interfere with any Exercise
of Secured Creditor Remedies undertaken by the First Lien Agent or any First
Lien Secured Party under the First Lien Loan Documents with respect to the
Collateral. The Second Lien Agent, for itself and on behalf of the Second Lien
Secured Parties, hereby waives any and all rights it or the Second Lien Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the First Lien Agent or any
First Lien Secured Party seeks to enforce its Liens in any Collateral. The
foregoing shall not be construed to prohibit the Second Lien Agent from
enforcing the provisions of this Agreement.

 

(b)           The First Lien Agent, for and on behalf of itself and the First
Lien Secured Parties, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of the Second Lien Agent or
the Second Lien Secured Parties in respect of the Collateral or the provisions
of this Agreement. The First Lien Agent, for itself and on behalf of the First
Lien Secured Parties, agrees that none of the First Lien Agent or the First Lien
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the Second Lien Agent or any Second Lien
Secured Party under the Second Lien Loan Documents with respect to the
Collateral, subject to and in accordance with the terms of this Agreement. The
foregoing shall not be construed to prohibit the First Lien Agent from enforcing
the provisions of this Agreement.

 

(c)           Each of the Second Lien Agent, each Second Lien Secured Party, the
First Lien Agent and each First Lien Secured Party agrees (i) that it will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, in the case of the Second Lien Agent
and each Second Lien Secured Party, against either the First Lien Agent or any
other First Lien Secured Party, and in the case of the First Lien Agent and each
other First Lien Secured Party, against either the Second Lien Agent or any
other Second Lien Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral which
is consistent with the terms of this Agreement, and none of such Parties shall
be liable for any such action taken or omitted to be taken, or (ii) it will not
be a petitioning creditor or otherwise assist in the filing of an involuntary
Insolvency Proceeding.

 

14

 

 

(d)           Notwithstanding anything to the contrary herein contained, none of
the Parties hereto waives any claim that it may have against a Secured Party on
the grounds that any sale, transfer or other disposition by the Secured Party
was not commercially reasonable in every respect as required by the Uniform
Commercial Code.

 

Section 2.3.               Remedies Standstill.

 

(a)           Following the occurrence of any Second Lien Event of Default and
until the expiration of the Remedy Standstill Period, the Second Lien Agent may
not commence or continue the Exercise of Any Secured Creditor Remedies in
respect of the Collateral. On or after the Second Lien Remedies Exercise Date,
upon ten (10) Business Days prior written notice to the First Lien Agent, the
Second Lien Agent may take, for the benefit of the Second Lien Secured Parties,
one or more of the following actions at the same or different times in respect
of the Second Lien Event of Default that was the subject of the notice giving
rise to such Remedy Standstill Period:

 

(1)           the Exercise of Any Secured Creditor Remedies (including, without
limitation, foreclosure upon and taking possession of the Collateral); and

 

(2)           exercise any and all other remedies under the Second Lien Loan
Documents and applicable law available to the Second Lien Secured Parties with
respect to the Collateral.

 

(b)           All Proceeds of the Collateral received by the Second Lien Agent
shall be turned over to the First Lien Agent for prompt application in
accordance with Section 4.1(a) hereof. This Section 2.3 shall not be construed
to in any way limit or impair the rights of the Second Lien Agent to join (but
not control or object to in any way) any foreclosure or other Exercise of
Secured Creditor Remedies with respect to the Collateral initiated by the First
Lien Agent, so long as it does not delay or interfere in any material respect
with the exercise by the First Lien Secured Parties of their respective rights
as provided in this Agreement.

 

15

 

 

(c)           Nothing contained herein shall impair the Second Lien Agent’s or
any Second Lien Secured Party’s rights (i) to exercise any remedies against any
of the Loan Parties (other than any remedies against any the Collateral)
pursuant to the Second Lien Loan Documents; (ii) to accelerate any of the Second
Lien Obligations; (iii) to make demand upon any Loan Party or any other Person
liable on the Second Lien Obligations; (iv) to institute a lawsuit to collect
its debt; provided, however, that in the event that the Second Lien Agent or any
Second Lien Secured Party becomes a judgment Lien creditor in respect of the
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Second Lien Obligations, such judgment Lien shall be subject
to the terms of this Agreement for all purposes as the other Liens securing the
Second Lien Obligations are subject to this Agreement; (v) to exercise any of
its rights or remedies with respect to the Collateral as and when permitted by
Section 2.3(a), (vi) to file a claim or statement of interest with respect to
the Second Lien Obligations; (vii) to take any action (not adverse to the
priority and perfection status of, and validity and value of, the Liens of the
First Lien Agent, or the rights of the First Lien Agent to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect its Lien on
the Collateral subject to the other terms of this Agreement; (viii) to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second Lien Secured
Parties, including, without limitation, any claims secured by the Collateral, if
any, in each case not otherwise in contravention of the terms of this Agreement;
(ix) to exercise any rights or remedies available to unsecured creditors or file
any pleadings, objections, motions, or agreements which assert rights or
interests available to unsecured creditors arising under the Second Lien Loan
Documents, any Insolvency Proceeding or applicable non-bankruptcy law, in each
case, not otherwise prohibited in its capacity of a secured creditor or in any
other capacity by the terms of this Agreement; (x) to bid for or purchase any
Collateral at any public, private or judicial foreclosure upon such Collateral
initiated by the First Lien Agent or any sale of any Collateral during an
Insolvency Proceeding; provided that such bid may not include a "credit bid"
unless the cash proceeds of such bid paid on the closing date of the purchase
are otherwise sufficient to cause the Discharge of First Lien Obligations; or
(xi) to vote on any plan of reorganization, arrangement or compromise or any
proposal, file any proof of claim, make other filings and make any arguments and
motions in any Insolvency Proceeding that are, in each case, not otherwise
prohibited by the terms of this Agreement.

 

(d)           Nothing contained herein shall impair the First Lien Agent’s or
any First Lien Secured Party’s rights (i) to exercise any remedies against any
of the Loan Parties or the Collateral pursuant to the First Lien Loan Documents;
(ii) to accelerate any of the First Lien Obligations; (iii) to make demand upon
any Loan Party or any other Person liable on the First Lien Obligations; (iv) to
institute a lawsuit to collect its debt; (v) to file a claim or statement of
interest with respect to the First Lien Obligations; (vi) to take any action
(not adverse to the perfection status of, and validity and value of, the Liens
of the Second Lien Agent, or the rights of the Second Lien Agent to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
its Lien on the Collateral subject to the other terms of this Agreement; (vii)
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the First
Lien Secured Parties, including, without limitation, any claims secured by the
Collateral, if any, in each case not otherwise in contravention of the terms of
this Agreement; (viii) to exercise any rights or remedies available to unsecured
creditors or file any pleadings, objections, motions, or agreements which assert
rights or interests available to unsecured creditors arising under the First
Lien Loan Documents, any Insolvency Proceeding or applicable non-bankruptcy law,
in each case, not otherwise prohibited in its capacity of a secured creditor or
in any other capacity by the terms of this Agreement; and (ix) to vote on any
plan of reorganization, arrangement or compromise or any proposal, file any
proof of claim, make other filings and make any arguments and motions in any
Insolvency Proceeding that are, in each case, not otherwise prohibited by the
terms of this Agreement.

 

16

 

 

Section 2.4.               Release of Liens.

 

In the event of (A) any private or public sale of all or any portion of the
Collateral in connection with any Exercise of Secured Creditor Remedies by the
First Lien Agent or with the consent of the First Lien Agent after the
occurrence and during the continuance of a First Lien Event of Default, or (B)
any sale, transfer or other disposition of all or any portion of the Collateral
(other than in connection with a refinancing as described in Section 5.2(c)), so
long as such sale, transfer or other disposition is then permitted by the First
Lien Loan Documents and the Second Lien Loan Documents or consented to by the
requisite First Lien Lenders and the requisite Second Lien Lenders, the Second
Lien Agent agrees, on behalf of itself and the Second Lien Lenders that such
sale, transfer or other disposition will be free and clear of the Liens on such
Collateral securing the Second Lien Obligations, and the Second Lien Agent’s and
the Second Lien Secured Parties’ Liens with respect to the Collateral so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
First Lien Secured Parties’ Liens on such Collateral; provided that, for the
avoidance of doubt, the Second Lien Secured Parties’ Liens in respect of the
Proceeds of such Collateral so sold, transferred, or disposed shall continue to
exist to the same extent, and with the same relative priorities, as the First
Lien Secured Parties’ Liens on such Proceeds; and provided, further, that to the
extent Proceeds are required to repay obligations, such Proceeds shall be
applied in accordance with Section 4.1(a). In furtherance of, and subject to,
the foregoing, the Second Lien Agent agrees that it will promptly execute any
and all Lien releases or other documents reasonably requested by the First Lien
Agent in connection therewith. The Second Lien Agent hereby appoints the First
Lien Agent and any officer or duly authorized person of the First Lien Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power of attorney to be exercised if the Second Lien Agent does
not take such action within ten (10) Business Days after written notice, in the
place and stead of the Second Lien Agent and in the name of the Second Lien
Agent or in the First Lien Agent’s own name, from time to time, in the First
Lien Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

 

Section 2.5.               No New Liens. (a) Until the date upon which the
Discharge of First Lien Obligations shall have occurred, the parties hereto
agree that no Second Lien Secured Party shall acquire or hold any Lien (other
than any judgment lien as set forth in Section 2.3(c) above) on any assets of
any Loan Party securing any Second Lien Obligation which assets are not also
subject to the Lien of the First Lien Agent under the First Lien Loan Documents.
If any Second Lien Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any Second
Lien Obligation which assets are not also subject to the Lien of the First Lien
Agent under the First Lien Loan Documents, then the Second Lien Agent (or the
relevant Second Lien Secured Party) shall, without the need for any further
consent of any other Second Lien Secured Party, the Borrower or any Guarantor
and notwithstanding anything to the contrary in any other Second Lien Loan
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of the First Lien Agent as security for the First Lien Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the First Lien Agent in writing of the existence of such Lien.

 

17

 

 

(b)           Until the date upon which the Discharge of Second Lien Obligations
shall have occurred, the parties hereto agree that no First Lien Secured Party
shall acquire or hold any Lien (other than any judgment lien as set forth in
Section 2.3(c) above) on any assets of any Loan Party securing any First Lien
Obligation which assets are not also subject to the Lien of the Second Lien
Agent under the Second Lien Loan Documents. If any First Lien Secured Party
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
of any Loan Party securing any First Lien Obligation which assets are not also
subject to the Lien of the Second Lien Agent under the Second Lien Loan
Documents, then the First Lien Agent (or the relevant First Lien Secured Party)
shall, without the need for any further consent of any other First Lien Secured
Party, the Borrower or any Guarantor and notwithstanding anything to the
contrary in any other First Lien Loan Document be deemed to also hold and have
held such Lien as agent or bailee for the benefit of the Second Lien Agent as
security for the Second Lien Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify the Second Lien Agent in writing of the
existence of such Lien.

 

Section 2.6.               Waiver of Marshalling.

 

Until the Discharge of First Lien Obligations, the Second Lien Agent, on behalf
of itself and the Second Lien Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

 

ARTICLE 3.
ACTIONS OF THE PARTIES

 

Section 3.1.               Certain Actions Permitted. The Second Lien Agent and
the First Lien Agent may make such demands or file such claims in respect of the
Second Lien Obligations or the First Lien Obligations, as applicable, as are
necessary to prevent the waiver or bar of such claims under applicable statutes
of limitations or other statutes, court orders, or rules of procedure at any
time. Nothing in this Agreement shall prohibit the receipt by the Second Lien
Agent or any Second Lien Secured Party of the payments of interest, principal
and other amounts owed in respect of the Second Lien Obligations so long as such
receipt is not the direct or indirect result of (a) the Exercise of any Secured
Creditor Remedies or any other exercise by the Second Lien Agent or any Second
Lien Secured Party of rights or remedies as a secured creditor (including
set-off) with respect to the Collateral, (b) the enforcement of any Lien held by
the Second Lien Agent or any Second Lien Secured Party in contravention of this
Agreement or (c) the violation of the limitations set forth in the First Lien
Credit Agreement as in effect on the date hereof. Nothing in this Agreement
shall prohibit the receipt by the First Lien Agent or any First Lien Secured
Party of the payments of interest, principal and other amounts owed in respect
of the First Lien Obligations.

 

Section 3.2.               Agent for Perfection. The First Lien Agent, for and
on behalf of itself and each First Lien Secured Party, acknowledges and agrees
to hold all Control Collateral in its possession, custody, or control (or in the
possession, custody, or control of agents or bailees for the First Lien Agent)
as agent for the benefit of, and on behalf of, the Second Lien Agent and the
Second Lien Secured Parties solely for the purpose of perfecting the security
interest granted to the Second Lien Agent in such Collateral, subject to the
terms and conditions of this Section 3.2. None of the First Lien Agent or the
First Lien Secured Parties shall have any obligation whatsoever to the Second
Lien Agent or the Second Lien Secured Parties to assure that the Collateral is
genuine or owned by the Borrower, any Guarantor, or any other Person or to
preserve rights or benefits of any Person. The duties or responsibilities of the
First Lien Agent under this Section 3.2 are and shall be limited solely to
holding or maintaining control of the Control Collateral as agent for the Second
Lien Agent for purposes of perfecting the Lien held by the Second Lien Agent.
The First Lien Agent is not and shall not be deemed to be a fiduciary of any
kind for the Second Lien Secured Parties or any other Person.

 

18

 

 

Section 3.3.               Sharing of Information and Access; Notices of
Default.

 

(a)           In the event that the First Lien Agent shall, in the exercise of
its rights under the First Lien Security Documents or otherwise, receive
possession or control of any books and records of any Loan Party which contain
information identifying or pertaining to the Collateral, the First Lien Agent
shall, upon request from the Second Lien Agent and as promptly as practicable
thereafter, either make available to the Second Lien Agent such books and
records for inspection and duplication or provide to the Second Lien Agent
copies thereof. In the event that the Second Lien Agent shall, in the exercise
of its rights under the Second Lien Security Documents or otherwise, receive
possession or control of any books and records of any Loan Party which contain
information identifying or pertaining to any of the Collateral, the Second Lien
Agent shall, upon request from the First Lien Agent and as promptly as
practicable thereafter, either make available to the First Lien Agent such books
and records for inspection and duplication or provide the First Lien Agent
copies thereof.

 

(b)           Each Agent shall give to the other Agent concurrently with the
giving thereof to any Loan Party (a) a copy of any written notice by such Agent
of an First Lien Event of Default or a Second Lien Event of Default, as the case
may be, or a written notice of demand for payment from any Loan Party and (b) a
copy of any written notice sent by such Agent to any Loan Party stating such
Agent’s intention to Exercise of any Secured Creditors’ Remedies or to exercise
any other material enforcement rights or remedies against such Loan Party,
including written notice pertaining to any foreclosure on all or any material
part of its Liens or other judicial or non-judicial remedy in respect thereof,
and any legal process served or filed in connection therewith; provided that the
failure of any Agent to give such required notice shall not result in any
liability to such Agent or affect the enforceability of any provision of this
Agreement, including the relative priorities of the Liens of the Agents and
Secured Parties as provided herein, and shall not affect the validity or
effectiveness of any such notice as against any Loan Party or of any action
taken pursuant to such notice or in relation to the events giving rise thereto;
provided, further, that the foregoing shall not in any way impair any claims
that any Agent may have against the other Agent as a result of any failure of
such Agent to provide any notice in connection with a foreclosure against the
Collateral by such Agent as required under applicable law.

 

(c)           Upon the written request of the Second Lien Agent, the First Lien
Agent shall promptly provide to the Second Lien Agent copies of all collateral
reports, appraisals and results of field examinations that it receives. Prior to
the Payment of Maximum First Lien Facility Amount, the First Lien Agent agrees
that in the event it does not arrange for at least one appraisal of the trade
names and brands and other Intellectual Property of the Loan Parties during any
twelve-month period, the Second Lien Agent shall have the right to direct the
First Lien Agent in writing to engage Hilco Appraisal Services or other
appraisers reasonably acceptable to the First Lien Agent and the Second Lien
Agent to conduct such appraisal, and the First Lien Agent agrees to promptly
commence such engagement; provided that to the extent the First Lien Agent does
not engage an appraiser to conduct such appraisal, the Second Lien Agent may
engage an appraiser on behalf of the First Lien Agent. In addition, in the event
that the Second Lien Agent requires a second appraisal of the trade names and
brands and other Intellectual Property of the Loan Parties during any such
twelve-month period, the Second Lien Agent shall have the right to direct the
First Lien Agent in writing to engage Hilco Appraisal Services or other
appraisers reasonably acceptable to the First Lien Agent and the Second Lien
Agent to conduct such appraisal, and the First Lien Agent agrees to promptly
commence such engagement. The parties hereby acknowledge that the First Lien
Agent’s obligations under this Section 3.3(c) are subject to the Loan Parties’
compliance with their respective obligations under the First Lien Credit
Agreement (including as to cooperation with the First Lien Agent) with respect
to such appraisals and examinations.

 

19

 

 

Section 3.4.               Insurance. Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds. The First Lien Agent and the Second Lien Agent
shall each be named as additional insured or loss payee, as applicable, with
respect to all insurance policies relating to the Collateral. Prior to the
Payment of Maximum First Lien Facility Amount, the First Lien Agent shall have
the sole and exclusive right, as against the Second Lien Agent, to adjust
settlement of insurance claims with respect to the Collateral in a commercially
reasonable manner. After the Payment of Maximum First Lien Facility Amount but
prior to the Payment of Maximum Second Lien Facility Amount, the Second Lien
Agent shall have the sole and exclusive right, as against the First Lien Agent,
to adjust settlement of insurance claims with respect to the Collateral in a
commercially reasonable manner. After the Payment of Maximum Second Lien
Facility Amount, the First Lien Agent shall have the sole and exclusive right,
as against the Second Lien Agent, to adjust settlement of insurance claims with
respect to the Collateral in a commercially reasonable manner. Upon the receipt
of any proceeds of insurance by the First Lien Agent or the Second Lien Agent,
such proceeds shall be remitted to the First Lien Agent and applied as set forth
in Section 4.1(a) hereof. The Second Lien Agent hereby appoints the First Lien
Agent and any officer or duly authorized person of the First Lien Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney to make any endorsements as agent for the Second
Lien Agent or any such other Second Lien Secured Parties; provided that such
appointment shall be exercised only if the Second Lien Agent does not make such
endorsement within ten (10) Business Days after written notice.

 

Section 3.5.               No Additional Rights For the Loan Parties Hereunder.
If any First Lien Secured Party or Second Lien Secured Party shall enforce its
rights or remedies in violation of the terms of this Agreement, the Loan Parties
shall not be entitled to use such violation as a defense to any action by any
First Lien Secured Party or Second Lien Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any First
Lien Secured Party or Second Lien Secured Party.

 

20

 

 

Section 3.6.               Payments Over.

 

So long as the Discharge of First Lien Obligations has not occurred, any
Collateral or Proceeds thereof received by the Second Lien Agent or any Second
Lien Secured Parties in connection with the Exercise of Secured Creditor
Remedies or any other exercise of any right or remedy (including set off)
relating to the Collateral shall be segregated and held in trust and forthwith
paid over to the First Lien Agent in the same form as received, with any
necessary endorsements for application in accordance with the provisions of
Section 4.1 hereof or as a court of competent jurisdiction may otherwise direct;
provided that after Payment of Maximum First Lien Facility Amount, the Second
Lien Agent may retain such Proceeds for application to the Maximum Second Lien
Facility Amount until Payment of Maximum Second Lien Facility Amount has
occurred. The Second Lien Agent hereby appoints the First Lien Agent and any
officer or duly authorized person of the First Lien Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney to make any endorsements as agent for the Second Lien Agent or
any such other Second Lien Secured Parties; provided that such appointment shall
be exercised only if the Second Lien Agent does not make such endorsement within
ten (10) Business Days after written notice.

 

Section 3.7.               Revolving Nature of Certain First Lien Obligations.
The Second Lien Agent, for and on behalf of itself and the Second Lien Secured
Parties, expressly acknowledges and agrees that (i) the First Lien Credit
Agreement includes a revolving commitment, that in the ordinary course of
business the First Lien Agent and the First Lien Lenders will apply payments and
make advances thereunder, and that no application of any Collateral or the
release of any Lien by the First Lien Agent upon any portion of the Collateral
in connection with a permitted disposition by the Loan Parties under the First
Lien Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the First Lien Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the First Lien Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Lien Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Second Lien Secured Parties and
without affecting the provisions hereof; and (iii) all Collateral received by
the First Lien Agent may be applied, reversed, reapplied or credited, in whole
or in part, to the First Lien Obligations at any time. The Lien Priority shall
not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the First Lien Obligations or the Second
Lien Obligations, or any portion thereof.

 

Section 3.8.               Legends. The First Lien Agent acknowledges with
respect to the First Lien Security Documents, on the one hand, and the Second
Lien Agent acknowledges with respect to the Second Lien Security Documents, on
the other hand, that such documents will contain the following legend:

 

Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
security interest granted to the Agent, for the benefit of the Loan Parties,
herein and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

 

21

 

 

ARTICLE 4.
APPLICATION OF PROCEEDS

 

Section 4.1.               Application of Proceeds.

 

The First Lien Agent and the Second Lien Agent hereby agree that all Collateral
and all Proceeds thereof received by either of them (i) in connection with any
Exercise of Secured Creditor Remedies with respect to the Collateral, (ii) in
connection with the exercise of any right or remedy (including set off) relating
to the Collateral, or (iii) following the commencement of any Insolvency
Proceeding, in each case, shall be applied,

 

first, to the payment of reasonable costs and expenses of the First Lien Agent,

 

second, to the payment of the First Lien Obligations (other than the Excess
First Lien Obligations) in accordance with the First Lien Loan Documents until
the Discharge of First Lien Obligations (other than the Excess First Lien
Obligations) shall have occurred;

 

third, to the payment of the Second Lien Obligations (other than the Excess
Second Lien Obligations) in accordance with the Second Lien Loan Documents until
the Discharge of Second Lien Obligations (other than the Excess Second Lien
Obligations) shall have occurred,

 

fourth, to the payment of the Excess First Lien Obligations in accordance with
the First Lien Loan Documents until the Discharge of First Lien Obligations
shall have occurred,

 

fifth, to the payment of the Excess Second Lien Obligations in accordance with
the Second Lien Loan Documents until the Discharge of Second Lien Obligations
shall have occurred, and

 

sixth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

 

Section 4.2.               Turnover of Collateral After Discharge. Upon the
Payment of Maximum First Lien Facility Amount, the First Lien Agent shall
deliver to the Second Lien Agent or shall execute such documents as the Second
Lien Agent may reasonably request (at the expense of the Borrower) to enable the
Second Lien Agent to have control over any Control Collateral still in the First
Lien Agent’s possession, custody, or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. Thereafter, upon the Payment of Maximum Second Lien Facility
Amount, the Second Lien Agent shall deliver to the First Lien Agent or shall
execute such documents as the First Lien Agent may reasonably request (at the
expense of the Borrower) to enable the First Lien Agent to have control over any
Control Collateral still in the Second Lien Agent’s possession, custody, or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct.

 

22

 

 

Section 4.3.               Limited Obligation or Liability. In exercising
remedies, whether as a secured creditor or otherwise, the First Lien Agent shall
have no obligation or liability to the Second Lien Agent or to any Second Lien
Secured Party regarding the adequacy of any Proceeds or for any action or
omission, except solely for an action or omission that breaches the express
obligations undertaken by the First Lien Agent under the terms of this
Agreement. Notwithstanding anything to the contrary herein contained, none of
the Parties hereto waives any claim that it may have against a Secured Party on
the grounds that any sale, transfer or other disposition by the Secured Party
was not commercially reasonable in every respect as required by the Uniform
Commercial Code.

 

Section 4.4.              Specific Performance. Each of the First Lien Agent and
the Second Lien Agent is hereby authorized to demand specific performance of
this Agreement, whether or not the Borrower or any Guarantor shall have complied
with any of the provisions of any of the Loan Documents, at any time when the
other Party shall have failed to comply with any of the provisions of this
Agreement applicable to it. Each of the First Lien Agent, for and on behalf of
itself and the First Lien Secured Parties, and the Second Lien Agent, for and on
behalf of itself and the Second Lien Secured Parties, hereby irrevocably waives
any defense based on the adequacy of a remedy at law that might be asserted as a
bar to such remedy of specific performance.

 

ARTICLE 5.

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1.               Notice of Acceptance and Other Waivers.

 

(a)           All First Lien Obligations at any time made or incurred by the
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the Second Lien Agent, on behalf of itself and
the Second Lien Secured Parties, hereby waives notice of acceptance, or proof of
reliance by the First Lien Agent or any First Lien Secured Party of this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the First Lien Obligations. All
Second Lien Obligations at any time made or incurred by the Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the First Lien Agent, on behalf of itself and the First Lien
Secured Parties, hereby waives notice of acceptance, or proof of reliance, by
the Second Lien Agent or any Second Lien Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Second Lien Obligations.

 

23

 

 

(b)           None of the First Lien Agent, any First Lien Secured Party, or any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable for failure to demand, collect, or realize upon any of the Collateral
or any Proceeds, or for any delay in doing so, or shall be under any obligation
to sell or otherwise dispose of any Collateral or Proceeds thereof or to take
any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement. If the
First Lien Agent or any First Lien Secured Party otherwise should exercise any
of its contractual rights or remedies under any First Lien Loan Documents
(subject to the terms and conditions hereof), neither the First Lien Agent nor
any First Lien Secured Party shall have any liability whatsoever to the Second
Lien Agent or any Second Lien Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the terms
and provisions of this Agreement). The First Lien Agent and the First Lien
Secured Parties shall be entitled to manage and supervise their loans under any
First Lien Credit Agreement and any of the other First Lien Loan Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
without regard to any rights or interests that the Second Lien Agent or any of
the Second Lien Secured Parties have in the Collateral, except as otherwise
expressly set forth in this Agreement. Subject to Section 4.1(b), the Second
Lien Agent, on behalf of itself and the Second Lien Secured Parties, agrees that
neither the First Lien Agent nor any First Lien Secured Party shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the First Lien Loan Documents, so long as such disposition is
conducted in accordance with applicable law and does not breach the provisions
of this Agreement.

 

Section 5.2.               Modifications to First Lien Documents and Second Lien
Documents.

 

(a)           The First Lien Agent and the First Lien Secured Parties may at any
time and from time to time and without the consent of or notice to the Second
Lien Agent or any Second Lien Secured Party, without incurring any liability to
the Second Lien Agent or any Second Lien Secured Party and without impairing or
releasing any rights or obligations hereunder or otherwise, amend, restate,
supplement, modify, waive, substitute, renew, refinance, or replace any or all
of the First Lien Loan Documents; provided, however, that without the consent of
the Second Lien Agent, the First Lien Secured Parties shall not amend, restate,
supplement, modify, waive, substitute, renew, refinance or replace any or all of
the First Lien Loan Documents to:

 

(1)           increase the sum of the then outstanding aggregate principal
amount of the loans made under the First Lien Credit Agreement in excess of the
amount of the Maximum First Lien Facility Amount;

 

(2)           increase the rates of interest set forth in the definition of
“Applicable Margin” as defined in the First Lien Credit Agreement by more than
2.00% per annum at any level of the pricing grid applicable thereto (other than
any increase occurring because of fluctuations in underlying rate indices or the
imposition of the Default Rate), or increase the Default Rate by more than 2.00%
per annum above the rate applicable thereto (other than any increase occurring
because of fluctuations in underlying rate indices);

 

(3)           shorten the scheduled maturity of the First Lien Obligations;

 

(4)           require any mandatory prepayments or scheduled repayments of the
First Lien Obligations except as provided in the First Lien Loan Documents as in
effect on the date hereof or, other than a result of the occurrence of an Event
of Default under the First Lien Loan Documents, require that any payment on the
First Lien Obligations be made earlier than the date originally scheduled for
such payment;

 

24

 

 

(5)           change any conditions, covenants, defaults or events of default
thereunder that expressly restricts any Loan Party from making payments of the
Second Lien Obligations that would otherwise be permitted under the First Lien
Credit Agreement as in effect on the date hereof; or

 

(6)           make any other amendment or modification in contravention of this
Agreement

 

(b)           The Second Lien Agent and the Second Lien Secured Parties may at
any time and from time to time and without consent of or notice to the First
Lien Secured Parties, without incurring any liability to the First Lien Secured
Parties and without impairing or releasing any rights or obligations hereunder
or otherwise, amend, restate, supplement, modify, waive, substitute, renew,
refinance or replace any or all of the Second Lien Loan Documents; provided,
however, that without the consent of the First Lien Agent, the Second Lien Agent
and the Second Lien Secured Parties shall not amend, restate, supplement,
modify, waive, substitute, renew, refinance or replace any or all of the Second
Lien Loan Documents to:

 

(1)           increase the aggregate outstanding principal amount of the Second
Lien Obligations in excess of the amount of the Maximum Second Lien Facility
Amount;

 

(2)           increase the rate of interest set forth in Section 2.05 of the
Second Lien Credit Agreement by more than 2.00% per annum (other than any
increase occurring because of fluctuations in underlying rate indices or the
imposition of the Default Rate) or increase the percentage with respect to the
Default Rate by more than 2.00% per annum above the rate applicable thereto on
the date hereof;

 

(3)           shorten the scheduled maturity of the Second Lien Obligations;

 

(4)           require any mandatory prepayments or scheduled repayments of the
Second Lien Obligations except as provided in the Second Lien Loan Documents as
in effect on the date hereof or require that any payment on the Second Lien
Obligations be made earlier than the date originally scheduled for such payment;

 

(5)           change any conditions, covenants, defaults or events of default
thereunder that expressly restricts any Loan Party from making payments of the
First Lien Obligations that would otherwise be permitted under the Second Lien
Loan Documents as in effect on the date hereof; or

 

(6)           make any other amendment or modification in contravention of this
Agreement.

 

(c)           Subject to Sections 5.2(a) and (b) above, the First Lien
Obligations and the Second Lien Obligations may be refinanced, in whole or in
part, in each case, without notice to, or the consent (except to the extent a
consent is required to permit the refinancing transaction under any First Lien
Loan Document or any Second Lien Loan Document) of the First Lien Agent, the
First Lien Secured Parties, the Second Lien Agent or the Second Lien Secured
Parties, as the case may be, all without affecting the Lien Priority provided
for herein or the other provisions hereof, provided, however, that the holders
of such refinancing indebtedness (or an authorized agent or trustee on their
behalf) bind themselves in writing to the terms of this Agreement pursuant to
such documents or agreements (including amendments or supplements to this
Agreement) as the First Lien Agent or the Second Lien Agent, as the case may be,
shall reasonably request and in form and substance reasonably acceptable to the
First Lien Agent or the Second Lien Agent, as the case may be, and any such
refinancing transaction shall be in accordance with any applicable provisions of
both the First Lien Loan Documents and the Second Lien Loan Documents (to the
extent such documents survive the refinancing).

 

25

 

 

Section 5.3.               Reinstatement and Continuation of Agreement.

 

(a)           If the First Lien Agent or any First Lien Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower, any Guarantor, or any other Person any payment
made in satisfaction of all or any portion of the First Lien Obligations (a
“First Lien Recovery”), then the First Lien Obligations shall be reinstated to
the extent of such First Lien Recovery. If this Agreement shall have been
terminated prior to such First Lien Recovery, this Agreement shall be reinstated
in full force and effect in the event of such First Lien Recovery, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the Parties from such date of reinstatement, but such
reinstatement shall not impose an obligation on the Second Lien Agent or Second
Lien Secured Parties to disgorge payments received by the Second Lien Agent
prior to such reinstatement, including from the Proceeds of Collateral, in
accordance with the terms of Section 4.1 hereof. All rights, interests,
agreements, and obligations of the First Lien Agent, the Second Lien Agent, the
First Lien Secured Parties, and the Second Lien Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against the Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of the Borrower or any Guarantor in respect of the First Lien
Obligations or the Second Lien Obligations. No priority or right of the First
Lien Agent or any First Lien Secured Party shall at any time be prejudiced or
impaired in any way by any act or failure to act on the part of the Borrower or
any Guarantor or by the noncompliance by any Person with the terms, provisions,
or covenants of any of the First Lien Loan Documents, regardless of any
knowledge thereof which the First Lien Agent or any First Lien Secured Party may
have.

 

(b)           If the Second Lien Agent or any Second Lien Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower, any Guarantor, or any other Person any payment
made in satisfaction of all or any portion of the Second Lien Obligations (a
“Second Lien Recovery”), then the Second Lien Obligations shall be reinstated to
the extent of such Second Lien Recovery. If this Agreement shall have been
terminated prior to such Second Lien Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Second Lien Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement,
but such reinstatement shall not impose an obligation on the First Lien Agent or
First Lien Secured Parties to disgorge payments received by the First Lien Agent
prior to such reinstatement, including from the Proceeds of Collateral, in
accordance with the terms of Section 4.1 hereof. All rights, interests,
agreements, and obligations of the First Lien Agent, the Second Lien Agent, the
First Lien Secured Parties, and the Second Lien Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against the Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of the Borrower or any Guarantor in respect of the First Lien
Obligations or the Second Lien Obligations. No right of the Second Lien Agent or
any Second Lien Secured Party shall at any time be prejudiced or impaired in any
way by any act or failure to act on the part of the Borrower or any Guarantor or
by the noncompliance by any Person with the terms, provisions, or covenants of
any of the Second Lien Loan Documents, regardless of any knowledge thereof which
the Second Lien Agent or any Second Lien Secured Party may have.

 

26

 

 

ARTICLE 6.
INSOLVENCY PROCEEDINGS

 

Section 6.1.               DIP Financing.

 

(a)           If the Borrower or any Guarantor shall be subject to any
Insolvency Proceeding at any time prior to Payment of Maximum First Lien
Facility Amount, and the First Lien Agent or the First Lien Secured Parties
shall seek to provide the Borrower or any Guarantor with, or consent to a third
party providing, any financing under Section 364 of the Bankruptcy Code or
consent to any order for the use of cash collateral constituting Collateral
under Section 363 of the Bankruptcy Code (each, a “DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any similar provision of any foreign Debtor Relief Laws) would be Collateral),
then the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or use of cash collateral or to the Liens
securing the same on any grounds, including a failure to provide “adequate
protection” for the Liens of the Second Lien Agent securing the Second Lien
Obligations (and will not request any adequate protection solely as a result of
such DIP Financing or use of cash collateral except as permitted by Section
6.3(b)(i) and will not offer or support any debtor-in-possession financing which
would compete with such DIP Financing), so long as (i) the Second Lien Agent
retains its Lien on the Collateral to secure the Second Lien Obligations (in
each case, including Proceeds thereof arising after the commencement of the case
under any Debtor Relief Laws), (ii) the additional amount advanced against the
Collateral pursuant to any such DIP Financing does not exceed $10,000,000, (iii)
all Liens on the Collateral securing any such DIP Financing shall be senior to
or on a parity with the Liens of the First Lien Agent and the First Lien Secured
Parties securing the First Lien Obligations on the Collateral; (iv) the
non-default interest rate with respect to the DIP Financing is no more than
2.00% above the rate in effect immediately prior to the commencement of the
Insolvency Proceeding and the default rate for such DIP Financing is no greater
than 2.00% in excess of such non-default rate, (v) the closing fees with respect
to the DIP Financing are no more than 1.50% of the maximum principal amount of
the DIP Financing; (vi) the DIP Financing does not compel any Borrower or any
Guarantor to seek confirmation of a specific plan of reorganization for which
all or substantially all of the material terms are set forth in the DIP
Financing documentation, (vii) the DIP Financing documentation or cash
collateral order does not expressly require the liquidation of all of the
Collateral prior to a default under the DIP Financing documentation or cash
collateral order (it being agreed that the DIP Facility may require that certain
of the Collateral be liquidated within a specified time period; provided,
further, nothing herein shall prevent the Second Lien Agent or the Second Lien
Secured Parties from (x) objecting to any provision in any DIP Financing
relating to any provision or content of a plan or reorganization to the extent
that such objection is not inconsistent with the terms of this Agreement, or (y)
objecting to any agreement or arrangements that require a specific treatment of
the claim in the Insolvency Proceeding for purposes of a plan of reorganization
or contravene the terms of this Agreement in any material respect; provided that
if the Second Lien Agent and the Second Lien Secured Parties exercise the
purchase option set forth in Article 7 hereof with respect to the First Lien
Obligations, the First Lien Agent agrees, on behalf of the First Lien Secured
Parties, that the First Lien Agent and the First Lien Secured Parties shall not
seek to provide the Borrower or any Guarantor with a DIP Financing following
such purchase.

 

27

 

 

(b)           Notwithstanding the provisions of Section 6.1(a), if the First
Lien Agent or some or all of the First Lien Secured Parties (i) do not offer to
provide DIP Financing to the Borrower and/or the Guarantors; or (ii) propose to
provide DIP Financing not conforming with the provisions of Section 6.1(a), the
Second Lien Agent and some or all of the Second Lien Secured Parties may propose
to provide (or support any other Person in providing) DIP Financing in lieu of,
or competition with, the First Lien Agent and the First Lien Secured Parties,
provided that any such DIP Financing shall be subject to the same limitations
set forth in Section 6.1(a), shall be in conformity with the provisions of
Section 5.2(b) and the other provisions of this Agreement, and shall not seek to
prime the Lien of the First Lien Agent and the First Lien Secured Parties.

 

(c)           All Liens granted to the First Lien Agent or the Second Lien Agent
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

 

Section 6.2.               Relief From Stay. Until the Payment of Maximum First
Lien Facility Amount has occurred, the Second Lien Agent, on behalf of itself
and the Second Lien Secured Parties, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of the Collateral without the First Lien Agent’s express written
consent. In addition, neither the First Lien Agent nor the Second Lien Agent
shall seek any relief from the automatic stay with respect to any Collateral
without providing three (3) days’ prior written notice to the other, unless such
period is agreed by both the First Lien Agent and the Second Lien Agent to be
modified or unless, with respect to the First Lien Agent, it makes a good faith
determination that either (A) the Collateral will decline speedily in value or
(B) the failure to take any action will have a reasonable likelihood of
endangering the First Lien Agent’s ability to realize upon the Collateral.

 

Section 6.3.               No Contest; Adequate Protection.

 

(a)           The Second Lien Agent, on behalf of itself and the Second Lien
Secured Parties, agrees that, prior to the Discharge of First Lien Obligations,
none of them shall contest (or support any other Person contesting) (i) any
request by the First Lien Agent or any First Lien Secured Party for adequate
protection of its interest in the Collateral in compliance with the terms of
this Agreement, (ii) except as otherwise expressly provided herein, any proposed
provision of DIP Financing by the First Lien Agent and some or all of the First
Lien Secured Parties consistent with Section 6.1(a), or (iii) any objection by
the First Lien Agent or any First Lien Secured Party to any motion, relief,
action, or proceeding based on a claim by the First Lien Agent or any First Lien
Secured Party that its interests in the Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to the First Lien Agent as adequate
protection of its interests are subject to this Agreement.

 

28

 

 

(b)           The First Lien Agent, on behalf of itself and the First Lien
Secured Parties, agrees that, prior to the Discharge of Second Lien Obligations,
none of them shall contest (or support any other Person contesting) (i) any
request by the Second Lien Agent or any Second Lien Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1(a) above), (ii) except as provided in Section 6.1(b), any proposed provision
of DIP Financing by the Second Lien Agent and some or all of the Second Lien
Secured Parties, or (ii) any objection by the Second Lien Agent or any Second
Lien Secured Party to any motion, relief, action or proceeding based on a claim
by the Second Lien Agent or any Second Lien Secured Party that its interests in
the Collateral (unless in contravention of Section 6.1(a) above) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as (x) any Liens granted to the Second Lien
Agent as adequate protection of its interests are subject to this Agreement and
(y) any payments with respect to such adequate protection are limited to
payments of interest (without giving effect to any default rate of interest
under the Second Lien Credit Agreement) and reasonable attorneys fees and other
reasonable out of pocket expenses of the Second Lien Secured Parties and are not
made with the Proceeds from the Disposition of any Collateral.

 

(c)           Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency Proceeding, in the event that the First Lien Agent, on behalf of
itself or any of the First Lien Secured Parties, is granted adequate protection
with respect to the Collateral in the form of additional collateral (even if
such collateral is not of a type which would otherwise have constituted
Collateral), then the First Lien Agent, on behalf of itself and the First Lien
Secured Parties, agrees that the Second Lien Agent, on behalf of itself or any
of the Second Lien Secured Parties, may seek or request (and the First Lien
Secured Parties will not oppose such request) adequate protection with respect
to its interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the First Lien
Obligations on the same basis as the other Liens of the Second Lien Agent on the
Collateral.

 

(d)           Neither the Second Lien Agent nor any Second Lien Secured Party
shall oppose or seek to challenge any claim by the First Lien Agent or any First
Lien Secured Party for allowance in any Insolvency Proceeding of First Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien securing any First Lien Secured Party’s claim, without
regard to the existence of the Lien of the Second Lien Agent on behalf of the
Second Lien Secured Parties on the Collateral.

 

(e)           Neither the First Lien Agent nor any other First Lien Secured
Party shall oppose or seek to challenge any claim by the Second Lien Agent or
any Second Lien Secured Party for allowance in any Insolvency Proceeding of
Second Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Lien securing any Second Lien Secured Party’s
claim.

 

29

 

 

Section 6.4.               Asset Sales. The Second Lien Agent agrees, on behalf
of itself and the Second Lien Secured Parties, that it will not oppose any sale
consented to by the First Lien Agent of any Collateral pursuant to Section
363(f) of the Bankruptcy Code (or any similar provision under any law applicable
to any Insolvency Proceeding) so long as the Proceeds of such sale are applied
in accordance with this Agreement provided that (i) the First Lien Agent has
agreed to release the Liens securing the First Lien Obligations on such
Collateral, (ii) the Second Lien Agent may request the Bankruptcy Court in the
Insolvency Proceeding to grant the Second Lien Agent a Lien in the excess
proceeds from such sale or disposition (and the First Lien Agent and the other
First Lien Secured Parties shall not object thereto), (iv) the Second Lien Agent
shall have had an opportunity to object to any bidding procedures motion filed
in the Insolvency Proceeding and the sale is conducted in compliance with the
bidding procedures approved by the Bankruptcy Court in such Insolvency
Proceeding, and (v) such motion does not impair the rights of the Second Lien
Secured Parties under Section 363(k) of the Bankruptcy Code..

 

Section 6.5.               Separate Grants of Security and Separate
Classification. Each Second Lien Secured Party and each First Lien Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the First Lien
Security Documents and the Second Lien Security Documents constitute two
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Second Lien Obligations are
fundamentally different from the First Lien Obligations and must be separately
classified in any plan of reorganization (or other plan of similar effect under
any Debtor Relief Laws) proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties and the Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Lien Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of First Lien Obligation claims and Second Lien Obligation claims against the
Loan Parties, with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, fees, expense reimbursements and other claims that
are available from the Collateral before any distribution is made in respect of
the claims held by the Second Lien Secured Parties from the Collateral, with the
Second Lien Secured Parties hereby acknowledging and agreeing to turn over to
the First Lien Secured Parties amounts otherwise received or receivable by them
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries of the Second Lien
Secured Parties.

 

Section 6.6.               Enforceability. The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.

 

30

 

 

Section 6.7.               First Lien Obligations Unconditional. All rights of
the First Lien Agent hereunder, and all agreements and obligations of the Second
Lien Agent and the Loan Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of any change in the time, place or
manner of payment of, or in any other term of, all or any portion of the First
Lien Obligations, or any amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any First Lien Loan Document, in each case, in accordance with
the terms hereof.

 

Section 6.8.               Second Lien Obligations Unconditional. All rights of
the Second Lien Agent hereunder, all agreements and obligations of the First
Lien Agent and the Loan Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of any change in the time, place or
manner of payment of, or in any other term of, all or any portion of the Second
Lien Obligations, or any amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Second Lien Loan Document, in each case, in accordance with
the terms hereof.

 

Section 6.9.               Reorganization Securities. Subject to the ability of
the First Lien Secured Parties and the Second Lien Secured Parties, as
applicable, to support or oppose confirmation or approval of any plan of
reorganization as provided herein, if, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization, both on
account of First Lien Obligations and on account of Second Lien Obligations,
then, to the extent the debt obligations distributed on account of the First
Lien Obligations and on account of the Second Lien Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the debt obligations so distributed and to the Liens securing
such debt obligations and the distribution of Proceeds thereof.

 

Section 6.10.            Rights as Unsecured Creditors. Except as expressly
provided in this Agreement, nothing contained herein shall affect the rights or
claims of any Agent or any Secured Party as an unsecured creditor in any
Insolvency Proceeding, and the Agents and the Secured Parties shall retain all
such rights and claims (it being understood that the Secured Parties may not
directly or indirectly exercise rights as an unsecured creditor which such
Secured Party is expressly prohibited from exercising as a secured creditor
hereunder).

 

31

 

 

ARTICLE 7.
PURCHASE OPTION

 

Section 7.1.               Right to Purchase. Upon the occurrence and during the
continuation of a Triggering Event, any one or more of the Second Lien Lenders
(acting in their individual capacity or through one or more affiliates) shall
have the right, subject to the third sentence of this Section 71, but not the
obligation, upon written notice from the Second Lien Agent on behalf of such
Second Lien Lenders (a “Purchase Notice”) to First Lien Agent to acquire from
the First Lien Lenders all (but not less than all) of the right, title, and
interest of the First Lien Lenders in and to the First Lien Obligations and the
First Lien Loan Documents. The Purchase Notice, if given, shall be irrevocable.
With respect to any Insolvency Proceeding constituting a Triggering Event, a
Purchase Notice may be furnished only upon (i) the occurrence of any event which
would permit the Second Lien Secured Parties to propose a DIP Financing under
Section 6.1(b) hereof or (ii) the failure of any of the First Lien Secured
Parties to offer to provide DIP Financing, and, in each such event, such
Purchase Notice must be received by the First Lien Agent within ten (10)
Business Days after the earlier of the commencement of the Insolvency Proceeding
or the date that the First Lien Agent notifies the Second Lien Agent in writing
of the First Lien Agent’s intention to provide (or not to provide) a DIP
Financing; if not so furnished within that time period (time being of the
essence), the rights of the Second Lien Lenders to purchase the First Lien
Obligations as a result of the commencement of such Insolvency Proceeding shall
terminate and be on no further force and effect unless and until another
Triggering Event exists. On the date specified by the Second Lien Agent in the
Purchase Notice (which shall not be more than ten (10) Business Days after the
receipt by First Lien Agent of the Purchase Notice), the First Lien Lenders
shall sell to the purchasing Second Lien Lenders and the purchasing Second Lien
Lenders shall purchase from the First Lien Lenders, the First Lien Obligations.
During the period commencing on the date such notice is received by the First
Lien Agent and ending on the date specified in such notice for the consummation
of the purchase, the First Lien Agent shall not Exercise Any Secured Creditor
Remedies without the consent of the Second Lien Agent (such consent not to be
unreasonably withheld or delayed). For the avoidance of doubt, each Triggering
Event shall be deemed to be an independent event and shall in each case
independently trigger the right of the Second Lien Agent and the Second Lien
Lenders to purchase all of the First Lien Obligations, notwithstanding the prior
occurrence of another Trigger Event.

 

Section 7.2.               Payments. On the date of such purchase and sale, the
purchasing Second Lien Lenders shall:

 

(a)           pay to First Lien Agent, for the benefit of the First Lien
Lenders, as the purchase price therefor, the full amount of all the First Lien
Obligations (other than (x) indemnification obligations for which no claim or
demand for payment has been made at such time, and (y) First Lien Obligations
cash collateralized in accordance with Section 7.2(b) below) then outstanding
and unpaid;

 

(b)           (i) furnish cash collateral to the First Lien Agent in such
amounts as the First Lien Agent determines is reasonably necessary to secure the
First Lien Agent and the First Lien Lenders (and their respective affiliates) in
respect of any Cash Management Obligations (such cash collateral shall be
applied to the reimbursement of Bank Product Obligations and Cash Management
Obligations as and when such obligations become due and payable and, at such
time as all of the Cash Management Obligations are paid in full, the remaining
cash collateral held by First Lien Agent in respect of Cash Management
Obligations shall be remitted to the Second Lien Agent for the benefit of the
purchasing Second Lien Lenders), and (ii) furnish cash collateral to the First
Lien Agent in such amounts as the First Lien Agent reasonably determines is
necessary to secure the First Lien Agent and the First Lien Lenders in respect
of any asserted or threatened (in writing) claims, demands, actions, suits,
proceedings, investigations, liabilities, fines, costs, penalties, or damages
that are the subject of the indemnification provisions of the First Lien Credit
Agreement (such cash collateral shall be applied to the reimbursement of such
obligations as and when they become due and payable and, at such time as all of
such obligations are paid in full, the remaining cash collateral held by First
Lien Agent in respect of indemnification obligations shall be remitted to the
Second Lien Agent for the benefit of the purchasing Second Lien Lenders), or
make such other accommodations as are reasonably agreed between the First Lien
Agent and the Second Lien Agent with respect to such obligations; and

 

32

 

 

(c)           pay to First Lien Agent and the other First Lien Lenders the
amount of all expenses in accordance with the First Lien Loan Documents
(including the reimbursement of attorneys’ fees, field examination expenses, and
appraisal fees).

 

Such purchase price and cash collateral shall be remitted by wire transfer of
federal funds to such bank account of First Lien Agent as First Lien Agent may
designate in writing to Second Lien Agent for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the purchasing Second Lien Lenders to the
bank account designated by First Lien Agent are received in such bank account
prior to 2:00 p.m., Eastern time, and interest shall be calculated to and
including such Business Day if the amounts so paid by the purchasing Second Lien
Lenders to the bank account designated by First Lien Agent are received in such
bank account later than 2:00 p.m., Eastern time.

 

Section 7.3.               Documentation. Any such purchase under this Article 7
shall be effected by the execution and delivery of a customary form of
assignment and acceptance agreement and shall be expressly made without
representation or warranty of any kind by First Lien Agent and the other First
Lien Lenders as to the First Lien Obligations so purchased, or otherwise, and
without recourse to First Lien Agent or any other First Lien Secured Party,
except that each First Lien Lender shall represent and warrant: (i) that the
amount quoted by such First Lien Lender as its portion of the purchase price
represents the amount shown as owing with respect to the claims transferred as
reflected on its books and records, and (ii) it owns, or has the right to
transfer to the purchasing Second Lien Lenders, the rights being transferred.

 

Section 7.4.               Retained Interest of First Lien Lenders. In the event
that any one or more of the Second Lien Lenders exercises and consummates the
purchase option set forth in this Article 7, the First Lien Lenders shall retain
their indemnification rights under the First Lien Credit Agreement.

 

ARTICLE 8.
MISCELLANEOUS

 

Section 8.1.               Rights of Subrogation. The Second Lien Agent, for and
on behalf of itself and the Second Lien Secured Parties, agrees that no payment
to the First Lien Agent or any First Lien Secured Party pursuant to the
provisions of this Agreement shall entitle the Second Lien Agent or any Second
Lien Secured Party to exercise any rights of subrogation in respect thereof
until the Discharge of First Lien Obligations shall have occurred. Following the
Discharge of First Lien Obligations, the First Lien Agent agrees to execute such
documents, agreements, and instruments as the Second Lien Agent or any Second
Lien Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the First Lien Obligations
resulting from payments to the First Lien Agent by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by the First Lien Agent are paid by such Person
upon request for payment thereof.

 

33

 

 

Section 8.2.               Further Assurances. The Parties will, at their own
expense and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that either Party may reasonably request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable the First Lien Agent or the Second Lien Agent to exercise and enforce its
rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 8.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this Section
8.2.

 

Section 8.3.               Representations. The Second Lien Agent represents and
warrants to the First Lien Agent that it has the requisite power and authority
under the Second Lien Loan Documents to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and the Second Lien Secured
Parties and that this Agreement shall be binding obligations of the Second Lien
Agent and the Second Lien Secured Parties, enforceable against the Second Lien
Agent and the Second Lien Secured Parties in accordance with its terms. The
First Lien Agent represents and warrants to the Second Lien Agent that it has
the requisite power and authority under the First Lien Loan Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and the First Lien Secured Parties and that this Agreement shall be
binding obligations of the First Lien Agent and the First Lien Secured Parties,
enforceable against the First Lien Agent and the First Lien Secured Parties in
accordance with its terms.

 

Section 8.4.               Amendments. No amendment or waiver of any provision
of this Agreement nor any consent to any departure by any Party hereto shall be
effective unless it is in a written agreement executed by the Second Lien Agent
and the First Lien Agent and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that this Agreement may be amended from time to time, without the
consent of either Agent, to add additional Loan Parties, whereupon such Person
will be bound by the terms hereof to the same extent as if it had executed and
delivered this Agreement as of the date hereof.

 

Section 8.5.              Addresses for Notices. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied, sent
electronically in PDF or similar format or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic transmission or five (5) days after deposit in the United States mail
(certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

34

 

 

First Lien Agent:Bank of America, N.A.

100 Federal Street

MA5 100 09-09

Boston, Massachusetts 02110

Attention: Andrew Cerussi

Andrew.cerussi@baml.com

 

Second Lien Agent:Wilmington Trust, National Association

 

Attention:

 

Section 8.6.               No Waiver; Remedies. No failure on the part of any
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

 

Section 8.7.              Continuing Agreement, Transfer of Secured Obligations.
This Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of First Lien Obligations and the Discharge of Second
Lien Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral. All
references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the First Lien Agent, any First Lien Secured Party, the Second Lien Agent,
or any Second Lien Secured Party may assign or otherwise transfer all or any
portion of the First Lien Obligations or the Second Lien Obligations, as
applicable, to any other Person (other than the Borrower, any Guarantor or any
subsidiary or Affiliate of the Borrower or any Guarantor), and such other Person
shall thereupon become vested with all the rights and obligations in respect
thereof granted to the First Lien Agent, the Second Lien Agent, any First Lien
Secured Party, or any Second Lien Secured Party, as the case may be, herein or
otherwise. The First Lien Secured Parties and the Second Lien Secured Parties
may continue, at any time and without notice to the other parties hereto, to
extend credit and other financial accommodations, lend monies and provide
indebtedness to, or for the benefit of, any Loan Party on the faith hereof.

 

Section 8.8.              Governing Law; Entire Agreement. The validity,
performance, and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

35

 

 

Section 8.9.              Counterparts. This Agreement may be executed in any
number of counterparts, and it is not necessary that the signatures of all
Parties be contained on any one counterpart hereof, each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document.

 

Section 8.10.             No Third Party Beneficiaries. This Agreement is solely
for the benefit of the First Lien Agent, the First Lien Secured Parties, the
Second Lien Agent and the Second Lien Secured Parties. No other Person
(including the Borrower, any Guarantor or any Affiliate of the Borrower or any
Guarantor, or any subsidiary of the Borrower or any Guarantor) shall be deemed
to be a third party beneficiary of this Agreement.

 

Section 8.11.             Headings. The headings of the articles and sections of
this Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 8.12.            Severability. If any of the provisions in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement and shall not invalidate the Lien Priority
or the application of Proceeds and other priorities set forth in this Agreement.

 

Section 8.13.             VENUE; JURY TRIAL WAIVER.

 

(a)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY FIRST LIEN SECURED
PARTY OR ANY SECOND LIEN SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, ANY FIRST LIEN LOAN DOCUMENTS, OR ANY
SECOND LIEN LOAN DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

36

 

 

(b)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 8.14.             Intercreditor Agreement. This Agreement is the
Intercreditor Agreement referred to in the First Lien Credit Agreement and the
Second Lien Credit Agreement. Nothing in this Agreement shall be deemed to
subordinate the obligations due to (i) any First Lien Secured Party to the
obligations due to any Second Lien Secured Party or (ii) any Second Lien Secured
Party to the obligations due to any First Lien Secured Party (in each case,
whether before or after the occurrence of an Insolvency Proceeding), it being
the intent of the Parties that this Agreement shall effectuate a subordination
of Liens but not a subordination of indebtedness.

 

Section 8.15.             No Warranties or Liability. The Second Lien Agent and
the First Lien Agent acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any other First Lien Loan
Document or any Second Lien Loan Document. Except as otherwise provided in this
Agreement, the Second Lien Agent and the First Lien Agent will be entitled to
manage and supervise their respective extensions of credit to any Loan Party in
accordance with law and their usual practices, modified from time to time as
they deem appropriate.

 

Section 8.16.            Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any First Lien Loan Document
or any Second Lien Loan Document, the provisions of this Agreement shall govern.

 

37

 

 

Section 8.17.            Information Concerning Financial Condition of the Loan
Parties. Each of the Second Lien Agent and the First Lien Agent hereby assumes
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of non-payment of
the First Lien Obligations or the Second Lien Obligations. The Second Lien Agent
and the First Lien Agent hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances. In the event the Second Lien Agent or the First Lien
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other party to this Agreement, (a) it shall be
under no obligation (i) to provide any such information to such other party or
any other party on any subsequent occasion except as required pursuant to
Section 3.3, (ii) to undertake any investigation not a part of its regular
business routine, or (iii) to disclose any other information, or (b) it makes no
representation as to the accuracy or completeness of any such information and
shall not be liable for any information contained therein, and (c) the Party
receiving such information hereby to hold the other Party harmless from any
action the receiving Party may take or conclusion the receiving Party may reach
or draw from any such information, as well as from and against any and all
losses, claims, damages, liabilities, and expenses to which such receiving Party
may become subject arising out of or in connection with the use of such
information.

 

Section 8.18.             Initial Loan To Value. The Parties acknowledge that,
as of the date of this Agreement, the Loan to Value Ratio (as defined in the
First Lien Credit Agreement) is greater than fifty percent (50%) and shall
remain in excess of fifty percent (50%) until the date that the principal
payment due on September 30, 2014 under the First Lien Credit Agreement is
received by the First Lien Agent. The foregoing shall not give rise to any claim
by any Party against the other or affect the rights of any Party hereunder.

 

[Remainder of page intentionally left blank.]

 

38

 

 

IN WITNESS WHEREOF, the First Lien Agent, for and on behalf of itself and the
First Lien Lenders, and the Second Lien Agent, for and on behalf of itself and
the Second Lien Lenders, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

  BANK OF AMERICA, N.A., in its capacity as the First Lien Agent       By: /s/
Andrew Cerussi     Name: Andrew Cerussi     Title: Director

 

 

Signature Page to Intercreditor Agreement

 



 

 

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as the Second Lien
Agent       By: /s/ Megan H. McCauley     Name: Megan H. McCauley     Title:
Assistant Vice President

 

 

Signature Page to Intercreditor Agreement

 



 

 

 

ACKNOWLEDGMENT

 

The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the First Lien Agent, the First Lien Secured Parties, the Second Lien
Agent, and the Second Lien Secured Parties and will not do any act or perform
any obligation which is not in accordance with the agreements set forth in this
Agreement. The Borrower and each Guarantor further acknowledges and agrees that
it is not an intended beneficiary or third party beneficiary under this
Agreement and (i) as between the First Lien Secured Parties, the Borrower and
the Guarantors, the First Lien Loan Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Second Lien
Secured Parties, the Borrower and the Guarantors, the Second Lien Loan Documents
remain in full force and effect as written and are in no way modified hereby.

 



  WILLIAM RAST LICENSING, LLC           By: /s/ Gary Klein   Name: Gary Klein  
Title: Chief Financial Officer           HEELYS, INC.           By: /s/ Gary
Klein   Name: Gary Klein   Title: Chief Financial Officer           HEELING
MANAGEMENT CORP.           By: /s/ Gary Klein   Name: Gary Klein   Title: Chief
Financial Officer           HEELING HOLDING CORPORATION           By: /s/ Gary
Klein   Name: Gary Klein   Title: Chief Financial Officer           HEELING
SPORTS LIMITED           By: Heeling Management Corp., as the General Partner  
          By: /s/ Gary Klein     Name: Gary Klein     Title: Chief Financial
Officer           By: Heeling Holding Corporation, as the Limited Partner      
      By: /s/ Gary Klein     Name: Gary Klein     Title: Chief Financial Officer

 

 

Acknowledgment to Intercreditor Agreement

 



 

 

 



  B®AND MATTER, LLC         By: /s/ Gary Klein   Name: Gary Klein   Title: Chief
Financial Officer         SBG REVO HOLDINGS, LLC         By: /s/ Gary Klein  
Name: Gary Klein   Title: Chief Financial Officer         SBG, FM, LLC        
By: /s/ Gary Klein   Name: Gary Klein   Title: Chief Financial Officer        
SBG UNIVERSE BRANDS, LLC         By: /s/ Gary Klein   Name: Gary Klein   Title:
Chief Financial Officer         GALAXY BRANDS LLC         By: /s/ Gary Klein  
Name: Gary Klein   Title: Chief Financial Officer         THE BASKETBALL
MARKETING COMPANY, INC.         By: /s/ Gary Klein   Name: Gary Klein   Title:
Chief Financial Officer

 

 

Acknowledgment to Intercreditor Agreement

 



 

 

 



  AMERICAN SPORTING GOODS CORPORATION         By: /s/ Gary Klein   Name: Gary
Klein   Title: Chief Financial Officer         LNT BRANDS LLC         By: /s/
Gary Klein   Name: Gary Klein   Title: Chief Financial Officer

 

 

Acknowledgment to Intercreditor Agreement

 



 

 

 